Title: James Madison to Nicholas P. Trist, 16 February 1830
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpellier
                                
                                 Feby. 16. 1830
                            
                        
                        
                        I return the paper enclosed in yours of the 6th I have found in it the proofs of ability for such
                            discussions which I should have anticipated. As I understand your discriminating view, (and it seems to be clearly
                            expressed) of the Virginia documents in -98-99, it rescues them from the hands which have misconstrued &
                            misapplied them. The meaning collected from the general scope, & from a collation of the several parts, ought not
                            be affected by a particular word or phrase, not irreconciliable with all the rest; and not made more precise, because no
                            danger of their being misunderstood, was thought of.
                        You will pardon me for observing that you seem to suppose a greater ignorance at the commencement of our
                            Contest with G. B. of the doctrines of Self Govt. than was the fact. The controversial papers of the epoch will shew it.
                            The early date of the Virga. Declaration of Rights, is a witness. The merit of the Founders of our Republics lies in the
                            more accurate views and practical application of the doctrines. The original and equal rights of man, as the foundation of
                            free Govt. had long been understood, but the superstructures projected had been sadly defective. Hume himself was among
                            the bungling Lawgivers.
                        Is not the silent transition to the case of the U. S. too abrupt? and may it not be worth consideration how
                            far elaborated demonstrations, however just & valuable in themselves, may suit the taste or capacity of those most
                            needing instruction.
                        I thank you for the kind offer of being a channel for correcting erroneous impressions that may have been
                            made on a mind which I certainly could not wish to entertain them. But I am not disposed to take any formal step with that
                            view, & the rather as I have been led to believe that the well known character of the author of the presumed
                            impressions, is itself an antidote to poisonous emanations from that source.
                        We are duly sensible of your goodness in relation to the Figs, and as you make the enquiry, I will name of
                            William Allen as my Mercht. in Fredg. But I hope you will not take the trouble of sending us the allotted Drum, as Mr.
                            Allen himself deals in such articles and is remarkable for his attention to their quality. He advertizes Figs in the last
                            Newspaper.
                        We learn with great pleasure that Mrs. Randolph enjoys such good health, as well as Mrs. Trist & the
                            young ladies. We unite in offering them our affectionate regards & wishes. Accept the same for yourself
                        
                        
                            
                                James Madison
                            
                        
                    